 Case 1:19-cr-00286-AMD Document 81 Filed 10/14/20 Page 1 of 2 PageID #: 653

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/NS/MCM                                        271 Cadman Plaza East
F. #2019R00029                                    Brooklyn, New York 11201



                                                  October 14, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Robert Sylvester Kelly
                     Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

                 The government respectfully submits this letter in connection with the above-
referenced matter. At the status conference held on September 29, 2020, the Court proposed
a trial date in January 2021, but defense counsel advised that they had a conflict with the
Court’s proposed schedule. Since then, the parties have consulted and identified a date for
trial that works for all of the parties. However, it is not clear whether any of the lawyers
representing the defendant has discussed the agreed-upon trial date with the defendant and
confirmed that the defendant consents to the exclusion of time on the Speedy Trial Clock.
One of the defendant’s lawyers, Steven Greenberg, Esq., has advised that he intends to speak
with the defendant tomorrow about the proposed trial date. However, given that some time
has now elapsed from the Speedy Trial Clock since the status conference held on September
29, 2020,1 that defense counsel rejected a January 2021 trial date and in light of the ongoing
COVID-19 pandemic, which effectively prevents a trial prior to January 2021, the
government respectfully requests that the Court exclude time between today’s date and




       1
              In light of the government’s motion for an anonymous and partially-
sequestered jury, the time between September 29, 2020 and October 8, 2020 (the date on
which the Court ruled on the government’s motion for an anonymous and partially-
sequestered jury) was excluded on the Speedy Trial Clock. See 18 U.S.C. § 3161(h)(1)(D).
 Case 1:19-cr-00286-AMD Document 81 Filed 10/14/20 Page 2 of 2 PageID #: 654




January 4, 2021 from the Speedy Trial Clock in the interests of justice. Defense counsel
consents to this request.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                          By:      /s/
                                                  Elizabeth Geddes
                                                  Nadia Shihata
                                                  Maria Cruz Melendez
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Clerk of Court (AMD) (by ECF)
       All defense counsel of record (by ECF)




                                             2
